EXHIBIT 99.1 People’s Liberation Announces Fourth Quarter and Record Full Year 2009 Financial Results ●Full year net sales increase by 10.7% to over $35.6 million ● Fourth quarter net sales of over $7.1 million ●Strong fourth quarter gross margin of 50.4% LOS ANGELESPeople's Liberation, Inc. – March 30, 2010 – (OTCBB:PPLB - News), the designer, marketer and seller of high-end casual apparel under the brand names William Rast, People's Liberation, and in the United States, J.Lindeberg, today announced financial results for the fourth quarter and full year ended December 31, 2009. Year Ended December 31, 2009 For the year ended December 2009, net sales increased 10.7% to $35.6 million from $32.2 million in the same period in the prior year. Gross profit increased to $17.2 million, or 48.4% of net sales, for the year ended December 2009, from $15.5 million, or 48.3% of net sales, for the year ended December 2008.“I am pleased to announce that this year marked significant progress in our business as we reported record full year sales results and an improved bottom-line,” said the Company’s Chief Executive Officer, Colin Dyne.” “We are extremely positive about the future of our brands and continue to remain intensely focused on our core business and growth initiatives,” continued Mr.
